Sullivan, J.
(dissenting). In this breach of bailment action to recover the value of the contents of a suitcase which had been lost at Grand Central Station, plaintiff appeals from a verdict in favor of the defendant, Conrail. The essential facts are not in dispute. While plaintiff, 80 years of age and lame, was purchasing a ticket her niece took the suitcase, which plaintiff alleges contained, among other things, valuable jewelry, to the entrance of track 28, where she met Raphael Pereira, a uniformed Conrail usher. According to plaintiff’s evidence the niece asked Pereira if he would watch the suitcase while she assisted her aunt. Pereira agreed. The niece testified that she placed the suitcase at Pereira’s feet and then left to find her aunt and to assist in the purchase of the ticket. When she returned within two or three minutes the suitcase was gone and could not be located. Although he was still in Conrail’s employ at the time of trial Pereira was not called as a witness. Instead, plaintiff read in evidence his pretrial deposition in which he admitted, after being confronted with a Conrail report containing his statement, that, indeed, he had agreed to watch the suitcase but that he had been called away and when he returned the suitcase was missing. No other explanation has ever been given for the suitcase’s disappearance. At another point in his deposition Pereira testified that he never agreed to watch the suitcase but merely gave permission to leave it at a location about three feet away from him. On this state of facts the court submitted to the jury the issue of whether a bailment had been created and, if so, whether Conrail had been negligent. Once a carrier accepts control and possession of a passenger’s baggage a bailment is created. (Mays v New York, New Haven & Hartford R. R. Co., 197 Misc 106; Van Dike v Pullman Co., 145 Misc 452, 457.) Whether it be charged with the duty of ordinary care as a bailee for hire in performing a service incidental to a passenger’s carriage or only with the obligation of slight care as a gratuitous bailee, at least some degree of care is required. (Hasbrouck v New York Cent. & Hudson Riv. R. R. Co., 202 NY 363, 373-374.) Thus, the jury had to determine whether Pereira had, in fact, agreed to watch the suitcase because on this record delivery and acceptance of possession would have flowed inexorably from such agreement. Conrail’s answer contained-a number of affirmative defenses, including that Pereira’s acts were outside the scope of his employment and therefore not binding on it. In this connection Conrail offered testimony that the job description of usher did not include baggage handling and, further, that its ushers were instructed not to get involved with baggage. The job description, however, did include the duty to assist passengers and to be helpful. Moreover, in his deposition, Pereira testified that notwithstanding Conrail’s instructions he had watched luggage for other passengers on previous occasions. At the close of the evidence, plaintiff requested, inter alla, a charge that Conrail would be responsible for the negligence of its employee, Pereira, even though he was acting in an unauthorized manner, if, at the time, he was acting in furtherance of Conrail’s interests. The court refused and an appropriate exception was taken. Instead, the court charged that Conrail would be liable for Pereira’s acts if the jury found that Conrail “should have anticipated that an employee such as Mr. Pereira would possibly enter into such an arrangement * * * and if you further find that the act was in the interests of the employer, Conrail”. In our view this was error. The test of respondeat superior “ ‘ “[is] whether the act was done while the servant was doing his master’s work, no matter how irregularly, or with what disregard of *506instructions’”” (Riviello v Waldron, 47 NY2d 297, 302, citing Jones v Weig- and, 134 App Div 644, 645). In the circumstances plaintiff was entitled to a charge that if, in agreeing to watch the suitcase, Pereira was acting in the interests of his employer, Conrail, and not for purposes of his own, Conrail would be liable for any negligence on Pereira’s part, even though he may have acted in disregard of Conrail’s instructions. The argument that the court’s charge was substantially in conformity with the standard outlined in Riviello misses the point. The charge limited Conrail’s liability to the singular situation where it should have anticipated that its employee would enter into an arrangement to watch the suitcase and thereby, in effect, disobey its specific instructions. Riviello clearly does not constrain a party’s liability under respondeat superior to such a narrow standard. One other aspect of the case requires comment. The record reflects that the niece was unaware of, and Pereira did not ask any questions about, the contents of the suitcase. The court charged that if Pereira did not “expect the suitcase to contain jewelry of value Conrail was not liable for such contents.” In so charging the court ignored a long-standing principle. It should have charged, as requested, that the jury could find that Conrail, through its usher, Pereira, was on notice that the suitcase might contain valuable personal effects of a type, such as jewelry, that a passenger might take with him on a trip. (See Railroad Co. v Fraloff, 100 US 24; Hasbrouck v New York Cent. & Hudson Riv. R. R. Co., 202 NY 363, supra; Sherman v Pullman Co., 79 Misc 52.) While it may be as Conrail contends, that with the alternative means of transportation which are now available the railroads are not carrying as many passengers long distance as they once did, it would be unreasonable to presume that every suitcase-carrying passenger on a train bound for Bridgeport is merely a commuter. Nor, as is suggested, can the court’s error be avoided on the ground that the jury found for Conrail and thus the question of damages was never reached. The verdict was general. Thus, we have no way of knowing whether the jury found that Pereira accepted the suitcase while engaged in his master’s business, but at the same time exonerated Conrail because it found that it was not liable in damages since Pereira did not “expect” the suitcase to contain valuable jewelry. “No one but the jurors can tell what was put into [the verdict] and the jurors will not be heard to say. The general verdict is as inscrutable and essentially mysterious as the judgment which issued from the ancient oracle of Delphi * * * The court protects the jury from all investigation and inquiry as fully as the temple authorities protected the priestess who spoke to the supplient votary at the shrine.” (Skidmore v Baltimore & O. R. Co., 167 F2d 54, 60.) Finally, Magnin v Dinsmore (62 NY 35), upon which the majority relies for the proposition that without notice to its employee Conrail could not be held liable for loss of the jewelry, is irrelevant to this case. There, the parties, a carrier and a shipper, had contracted that if the shipper did not state the value of the cargo shipped, it could not demand reimbursement of more than $50 in the event of a loss. The court found that the shipper effectively breached the contract by concealing the value of the cargo at the time it consigned the goods, and thus was not entitled to the full value of the lost goods. The instant case does not involve a similar contractual relationship, nor does Conrail rely on any limitation of liability found in any tariff of which it made plaintiff aware before it accepted the goods (if, indeed, its employee accepted the goods — a question which only the jury can resolve). Nathan v Woolverton (69 Misc 425, affd on opn below 147 App Div 908), also cited by the majority for the same point, is similarly inappropriate. Conrail’s possession was not a bailment of carriage inasmuch as the suitcase had not been checked as baggage nor entrusted to it for the journey. Instead, according to the testimony, the suitcase was left with Conrail *507for the special purpose of aiding a passenger in getting on a train. (See Hasbrouck v New York Cent. & Hudson Riv. R. R. Co., 202 NY 363, 373, supra,.) Accordingly, the judgment should be reversed and the matter remanded for a new trial.